Citation Nr: 0023667	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-06 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether the August 28, 1997, Substantive Appeal, with 
respect to an appeal of the August 2, 1996 rating denial 
of compensation under 38 U.S.C.A. § 1151 for damage to the 
neck and larynx as a result of surgical treatment by the 
Department of Veterans Affairs in April 1994, was timely 
filed.  

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
damage to the neck and larynx as a result of surgical 
treatment by the Department of Veterans Affairs in April 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had service from October 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that the veteran's 
August 28, 1997, Substantive Appeal, with respect to an 
appeal of an August 2, 1996 rating denial of compensation 
under 38 U.S.C.A. § 1151 for damage to the neck and larynx, 
was not timely filed.  

In April 1999, the veteran requested a hearing before a 
Member of the Board in Washington, DC.  In July 2000, the 
veteran withdrew his request for a hearing before the Board.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1.  An August 2, 1996 rating decision by the RO denied the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for damage to the neck and larynx.  Following 
a August 1996 notice of this adverse determination, the 
veteran filed a timely notice of disagreement in November 
1996, and he was furnished a Statement of the Case in March 
1997.

2.  In July 1997, the RO issued a Supplemental Statement of 
the Case following the May 1997 personal hearing.  

3.  Within 60 days following the issuance of the July 1997 
Supplemental Statement of the Case, the veteran filed a 
Substantive Appeal on August 28, 1997.  The August 2, 1996 
rating decision is not final.  

4.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151, for damage to the neck and larynx as a 
result of surgical treatment by the VA in April 1994, is 
supported by cognizable evidence showing the claim is 
plausible and capable of substantiation.


CONCLUSIONS OF LAW

1. The August 28, 1997 Substantive Appeal to the RO's August 
2, 1996 denial of compensation under 38 U.S.C.A. § 1151, 
for damage to the neck and larynx as a result of surgical 
treatment by the VA in April 1994, is timely.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.302(c) (1999); 62 
Fed. Reg. 15567 (1997); VAOPGCPREC 9-97 (February 11, 
1997).  

2. The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151, for damage to the neck and larynx as a result of 
surgical treatment by the VA in April 1994, is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness

An August 2, 1996 rating decision denied compensation under 
38 U.S.C.A. § 1151 for damage to the neck and larynx as a 
result of VA hospitalization in 1994.  On August 7, 1996, the 
RO provided notice of the adverse rating determination with 
notice of appellate rights.  The veteran's Notice of 
Disagreement was received on November 26, 1996.  The RO 
issued a Statement of the Case in March 1997.  A personal 
hearing was held before a Hearing Officer at the local office 
on March 5, 1997.  The Hearing Officer issued a Supplemental 
Statement of the Case addressing entitlement to compensation 
under 38 U.S.C.A. § 1151 on July 1, 1997.  The letter 
accompanying the Supplemental Statement of the Case reflects 
that the veteran must respond within 60 days to perfect the 
appeal.  The RO received a VA Form 9 on August 28, 1997 
advancing the claim of entitlement to compensation under 38 
U.S.C.A. § 1151.  

Contrary to 38 C.F.R. § 20.304 (1999) which provides that the 
filing of additional evidence after the receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination, 
the Board finds that the veteran has submitted a timely 
Substantive Appeal.  If a claimant has not yet perfected an 
appeal and VA issues a Supplemental Statement of the Case in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C.A. § 7105(d)(3) (West 
1991) and 38 C.F.R. § 20.302(c) (1999) require VA to afford 
the claimant at least 60 days from the mailing date of the 
Supplemental Statement of the Case to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To the extent that 38 
C.F.R. § 20.304 purports to provide otherwise, the Office of 
the General Counsel has held the regulation invalid requiring 
amendment.  See VAOPGCPREC 9-97 (February 11, 1997).  

Further, if VA receives additional material evidence within 
the time permitted to perfect an appeal, 38 U.S.C. 
§ 7105(d)(3) (West 1991) requires VA to issue a Supplemental 
Statement of the Case even if the one-year period following 
the mailing date of notification of the determination being 
appealed will expire before VA can issue the Supplemental 
Statement of the Case.  See VAOPGCPREC 9-97 (February 11, 
1997).  Furthermore, 38 C.F.R. § 3.156(b) requires that such 
evidence be considered in connection with the pending claim.  
In this regard, the personal testimony amounts to new 
evidence requiring the issuance of a Supplemental Statement 
of the Case and 60 days in which to perfect the appeal.  
Thus, the veteran's VA Form 9 received on August 28, 1997 in 
response to the July 1, 1997 Supplemental Statement of the 
Case is timely filed.  See VAOPGCPREC 9-97.  


Entitlement to compensation under 38 U.S.C.A. § 1151

Having found that the August 1997 Substantive Appeal for 
compensation under 38 U.S.C.A. § 1151 was timely filed, the 
Board turns attention to whether the veteran has submitted a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1151.  In that regard, the Board examines the veteran's 
assertions that he sustained damage to his neck and larynx 
coincident with VA hospitalization and surgery in April 1994.  

Pursuant to 38 U.S.C.A. § 1151, the VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service 
connected," under the following circumstances: Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
VA, or as the result of having submitted to an examination 
under any such law, and not the result of the veteran's own 
willful misconduct, and any such injury or aggravation 
results in additional disability to or the death of the 
veteran.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1996).

The Board notes that in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court invalidated the provisions of 38 C.F.R. § 
3.358(c)(3), a regulation applicable to claims under 38 
U.S.C.A. § 1151.  The Court held that 38 C.F.R. § 3.358(c)(3) 
was inconsistent with the plain meaning of 38 U.S.C.A. § 1151 
[formerly § 351], and that the regulation exceeded the VA's 
authority.  The Court's decision in Gardner was affirmed by 
the United States Court of the Appeals for the Federal 
Circuit (Court of Appeals) in Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993).  The Court of Appeals decision was then 
appealed to the United States Supreme Court (Supreme Court).  
On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  See Brown v. Gardner, 115 S. Ct. 552 
(1994).  

Thereafter, VA sought an opinion from the Attorney General of 
the United Sates as to the full extent to which benefits were 
authorized under the Supreme Court decision.  On March 16, 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.  

Effective October 1, 1997, Section 1151 was amended.  See 38 
U.S.C. § 1151(a)(1); Pub.L. 104-21, Title IV, § 422(a), Sept. 
26, 1996, 110 Stat. 2926 (West 1991 & Supp. 1997).  The 
amendments to section 1151 reincorporated the fault 
requirement.  In pertinent part, the amendment inculcated the 
fault or accident requirement contained in the stricken 
version of 38 C.F.R. § 3.358(c) (1994).  

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 was filed in December 
1995, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  See 38 U.S.C.A. 
§ 1151(a)(1) (West 1991); Pub. L. No. 104-21, Title IV, § 
422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided that the amendments to section 1151 
would be applicable to all claims filed on or after October 
1, 1997.  Id.  Therefore, the new statute is not applicable 
to the veteran's claim.  See also VAOPGCPREC 40-97 (December 
31, 1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board will consider the veteran's claim 
without regard to fault of the VA.  See Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom Brown v. Gardner, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd , 513 U.S. 115 (1994).

The laws and regulations omitting the fault requirement are 
stated above.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
Further regulatory criteria pertinent to this case provide 
that compensation will not be payable under 38 U.S.C.A. § 
1151 for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.  

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith, and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Further, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  See 38 C.F.R. § 
3.358 (c)(3) (1999).

While the veteran in this case does not have to show fault or 
negligence in medical treatment, Brown v. Gardner, supra, the 
veteran still has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible or capable of 
substantiation; that is, he must submit competent evidence of 
additional disability which came as the result of the VA 
medical or surgical treatment.  See 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  See Chelte v. Brown, 10 Vet. 
App. 268, 270 (1997) (quoting Murphy, 1 Vet. App. 78, 81 
(1990)).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required."  See McManaway v. West, 13 Vet. App. 60 (1999).  
A claimant cannot met his burden simply by presenting lay 
statement or testimony, because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Thus, to be well-grounded, a claim for compensation benefits 
under 38 U.S.C.A. § 1151 must essentially provide competent 
medical evidence of the existence of two elements:  (1) that 
the veteran suffered an additional disability when his 
condition prior to and after VA hospitalization or treatment 
are compared; and (2) that the additional disability occurred 
as a result of the VA hospitalization, medical or surgical 
treatment.

The evidence of record reflects that the veteran underwent a 
C6-7 discectomy and fusion for herniated nucleus pulposus, 
which was performed at the West Los Angeles VA Medical Center 
in April 1994.  Prior to surgery in April 1994, the veteran's 
symptoms included left sided weakness, anesthesia, and left 
sided neck pain radiating to the upper skull since a 1986 
motor vehicle accident.  The private treatment records of Dr. 
LaMancusa, dated between May 1994 to September 1994, reflect 
that the veteran had increased neck pain since the surgery 
with pain going down both arms and significant spasm.  A 
September 1994 entry indicates that the veteran suffers from 
chronic neck pain related to a failed back surgery.  A 
January 1995 private consultation report from Dr. Erculei 
reflects that the veteran's neck pain became worse following 
the April 1994 surgery with epidural injections on three 
occasions with temporary relief.  In February 1995, the 
veteran underwent a second surgery to excise pseudoarthrosis, 
anterior cervical discectomy, osteophytectomy, and fusion 
with homologous bone graft for pseudoarthrosis of the C6-7.  
Dr. Erculei performed the second surgery.  Dr. LaMancusa 
indicated, in July 1995 and September 1995, that the veteran 
has had persistent cervical spine pain since his first 
surgery, that he has had no relief since the second surgery, 
and that the veteran's pain was worse. 

A July 1996 letter from Dr. Franklin reflects that throat and 
neck problems began after an anterior cervical fusion in 
California.  The veteran's complaints include numbness of his 
anterior neck, erythema of his pharynx, reflux symptoms, a 
globus sensation, and dysphagia.  In pertinent part, the 
physician opined that the veteran did have some problems 
related to his prior cervical surgery, however, his symptoms 
were certainly exacerbated by inflammatory conditions.  An 
August 1996 letter from Dr. Franklin reflects that touching 
the veteran's supraglottic structures, including the 
arytenoids and epiglottis, did not elicit any gagging 
symptoms.  He concluded that the veteran may have decreased 
sensation at this area that was likely due to his surgery and 
that this may explain the veteran's dysphagia.  Dr. LaMancusa 
related in a letter dated in September 1996 that a second 
surgery in the spring of 1995 was required because the 
veteran had persistent pain in the neck and that the 
veteran's postoperative pain syndrome had been uncontrolled 
by repeat surgery.  In pertinent part, the report of a 
December 1996 VA compensation and pension examination 
reflects that the veteran suffered a laminectomy in 1994 that 
left him with pain syndrome that responds only to morphine.  
After a comprehensive review of the evidence, the Board 
determines that the veteran's claim for compensation based on 
additional disability related to the April 1994 VA 
hospitalization is plausible when his condition prior to and 
after VA hospitalization in April 1994 are compared and that 
additional disability has been related to that VA 
hospitalization, medical or surgical treatment.  Thus, the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for damage to the neck and larynx is well-grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Hensley (Burke) v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  

Once the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran with the development of his 
claim.  The Board finds that additional medical inquiry is 
necessary in order for the Board to conduct a comprehensive 
analysis of the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for damage to the neck 
and larynx.  See Allday v. Brown, 7 Vet. App. 517 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991) [the Board may not rely upon its own 
unsubstantiated medical opinion, and if warranted, must order 
further examinations].  Accordingly, the veteran's claim will 
be remanded for further development of the record.  





ORDER

The August 28, 1997 Substantive Appeal to the RO's August 2, 
1996 denial of compensation under 38 U.S.C.A. § 1151, for 
damage to the neck and larynx as a result of surgical 
treatment by the VA, is timely, and that extent the appeal is 
granted.  

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
damage to the neck and larynx as a result of surgical 
treatment by the VA, is well-grounded, and to that extent the 
appeal is granted.  


REMAND

If the initial burden of presenting evidence of a well-
grounded claim is met, VA has a duty to assist the veteran 
further in the development of the claim.  See 38 U.S.C.A. § 
5107(a).  Further, if additional evidence is required for a 
proper appellate decision, the claim must be remanded to the 
agency of original jurisdiction specifying the action to be 
undertaken.  See 38 C.F.R. § 19.9 (1999).  

As noted above, the veteran underwent two anterior cervical 
spine surgeries.  The first surgery was performed at the West 
Los Angeles VA Medical Center in April 1994.  A private 
physician at Valley Hospital Medical Center in Las Vegas 
performed the second surgery.  VA and private physicians 
relate the veteran's present complaints of pain, dysphagia, 
and reflux to the cervical spine surgery accorded the veteran 
in April 1994.  While Dr. LaMancusa noted in July and 
September 1995 that the veteran has had persistent cervical 
spine pain since his first surgery, he has also indicated 
that the veteran has had no relief since the second surgery, 
and that the veteran's pain was worse.  The Board observes 
that both the VA and private surgeries were performed in 
essentially the same area for similar symptoms of pain and 
radiculopathy.  As such, the information of records 
indicates, however, that only part of the veteran's medical 
records were available for review by the VA physician in 
December 1996.  In light of these relevant findings, and that 
fact that they raise a question as to the nature and origin 
of the veteran's current pain and radiculopathy of the 
cervical spine, the Board determines that a VA examination, 
to include a complete review of the pertinent medical data of 
record, would be of assistance to the Board in rendering a 
determination in this case.

Additionally, in August 1997, the RO received private medical 
evidence from Dr. Parker.  Since the veteran did not submit a 
statement waiving agency of original jurisdiction 
consideration of that evidence, the claim must be returned to 
the RO for consideration of that evidence to avoid potential 
prejudice to the veteran.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential to avoid potential prejudice to the 
veteran, therefore, this case must be REMANDED to the RO for 
the following actions:

1. The RO should contact the veteran and 
request that the veteran furnish the 
names, addresses, and dates of 
treatment of all medical providers 
from whom he has received treatment 
for the neck and nerve damage since 
April 1994, to include the records of 
his admission and hospitalization at 
Valley Hospital Medical Center in 
February 1995.  After securing the 
necessary authorizations for release 
of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran, 
which have not been previously 
secured.  If the search for any of the 
records identified has negative 
results, documentation from that 
facility, to that effect, should be 
placed in the claims file.

2. Then, the veteran should be afforded 
VA orthopedic and neurological 
examinations, to be conducted by an 
appropriate specialist (if available), 
in order to determine the nature and 
extent of any additional disability 
associated with VA cervical spine 
surgery performed in April 1994.  The 
claims folder MUST be made available 
to the examiners in conjunction with 
the examination.  Based on the results 
from the examinations of the veteran 
and a review of the claims file (to 
specifically include, the medical 
records from the West Los Angeles VA 
Medical Center, dated in April 1994; 
the medical records from the Valley 
Hospital Medical Center, dated in 
February 1995; as well all other VA 
and private inpatient and outpatient 
reports and records, dated since March 
1993), the examiner(s) is/are 
requested to provide a medical opinion 
as to following: (1) Did the veteran 
experience additional disability as a 
result of the C6-7 diskectomy with 
fusion, which was performed in April 
1994 at the West Los Angeles VA 
Medical Center; and, if so, what is 
the nature of the additional 
disability?  (2) Was the VA surgery 
(which was performed in April 1994) 
the cause of the additional 
disability?  (3) Is the additional 
disability a necessary consequence of 
the April 1994 VA cervical spine 
surgery; that is, was such disability 
certain to result from, or intended to 
result from the VA surgical treatment 
administered?  The rationale for all 
opinions and conclusions expressed 
should be explained.  If the 
examiner(s) is/are unable to provide a 
complete opinion, the reason why the 
opinion cannot be provided must be 
explained.

3. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
the VA examination report(s).  If the 
report(s) is/are not in complete 
compliance with the instructions 
provided above, appropriate action 
should be taken.  Thereafter, the RO 
should readjudicate the claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151, for damage of the 
neck and larynx as a result of 
surgical treatment by the VA in April 
1994, on the merits.

4.  If the determination remains adverse 
to the veteran, the RO should then 
furnish the veteran and his 
representative a supplemental 
statement of the case (SSOC) in 
accordance with 38 U.S.C.A. § 7105(d) 
(West 1991) and 38 C.F.R. §§ 19.29, 
19.31 (1999).  The SSOC will summarize 
all evidence received after the 
issuance of the most recent statement 
of the case (SOC) and SSOC, to 
specifically include the private 
medical evidence received from Dr. 
Parker in August 1997.

When the above development is completed, the veteran and his 
representative should be given an opportunity to respond to 
the SSOC.  Thereafter, the case should then be returned to 
the Board for further appellate consideration, if 
appropriate.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 



